865 F.2d 1268
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest Frederick KING, Jr., Plaintiff-Appellant,v.William R. STORY, Warden, Defendant-Appellee.
No. 88-6170.
United States Court of Appeals, Sixth Circuit.
Jan. 3, 1989.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RICHARD SUHRHEINRICH, District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the file indicates that the appellant sought appointment of counsel in the district court which was denied on September 2, 1988.  Reconsideration of the motion for appointment of counsel was denied on September 15, 1988.  Appellant appealed on October 6, 1988, from the orders of September 2 and September 15 denying counsel.


4
This court does not have jurisdiction.  An order denying appointment of counsel is not an appealable order.   Miller v. Simmons, 814 F.2d 962, 965 (4th Cir.) cert. denied, --- U.S. ----, 108 S.Ct. 246 (1987);  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 759 (6th Cir.)  (en banc) cert. denied, 474 U.S. 1036 (1985).


5
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Richard Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation